       Case 1:19-cv-11554-PAE-GWG Document 24 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
ALVIN A. RIVERS,
                                                               :
                           Plaintiff,                              ORDER
                                                               :
                  -v.-
                                                               :   19 Civ. 11554 (PAE) (GWG)

VERIZON COMMUNICATION OF                                      :
NEW YORK, and FEDERAL
COMMUNICATION COMMISSION,                                     :

                           Defendants.                         :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       Defendant Verizon filed a motion to dismiss the complaint on May 11, 2020. See Docket
# 21. The motion to dismiss was served on plaintiff by mail. See Docket # 21-1.

        Plaintiff must file his opposition to Verizon’s motion by June 1, 2020. He may file his
papers by mailing them to Pro Se Docketing, 500 Pearl Street, New York, NY 10007.
Alternatively, plaintiff may email his papers by using the instructions available at
https://www.nysd.uscourts.gov/forms/instructions-filing-documents-email. Verizon may file a
reply within 14 days of plaintiff’s filing.

       Mr. Rivers is warned that if he fails to comply to this Order by filing a response to
Verizon’s motion by June 1, 2020, this case may be dismissed as against Verizon for failure to
prosecute under Rule 41 of the Federal Rules of Civil Procedure. If plaintiff has a good reason
for seeking a further extension, he may send a letter to the Court so requesting and explaining his
reasons.

        The Clerk of Court is directed to mail a copy of this Order to plaintiff.

SO ORDERED.

Dated: New York, New York
       May 12, 2020
